Per Curiam,
After full consideration of the evidence, oral arguments and opinions of the court below, we have reached the conclusion the decree should be affirmed on the opinion of Judge Gest, filed March 31, 1930, and his supplemental opinion, filed later, except as to the portion of those opinions placing' all costs upon petitioner Emilie Bailey Collet. That part of the order embraced in the *345opinions referred to is hereby set aside, and in lien thereof it is ordered that one-half of the costs be paid by the estate of Charles W. Bailey, deceased, one-fonrth by Emilie Bailey Collet, petitioner, and one-fonrth by the trustees of the estate of Charles W. Bailey, deceased.
In all other respects, the opinion of Judge Gest is adopted by this court, and the decree affirmed for the reasons set forth in that opinion.